Title: To George Washington from Major Richard Howell, 9 October 1778
From: Howell, Richard
To: Washington, George


          
            Tinton falls [N.J.] 9th Octr—78.
          
          Your Excellency’s Letter of the 5th last has reach’d me and I am alarm’d at the supposition of my Inattention to Duty—Your Excellency may rest assur’d that I am every Day in person at black-point & nothing can escape my Notice—The report you mention is false & the heavy Ships are now in View off the Neversinks. The princess Royal of 90 With a flag, two 80s & a 74. The rest of the fleet are seen in the Narrows about to heave down—By a Spy I sent last Evning, I am assur’d that Admiral Biron is now at New York, and an Officer of the fleet assur’d him that the fleet would sail as soon as possible perhaps in a Day or two suppos’d to design for Boston. I have already sent Intelligence of the fleet destin’d for Eggharbour & by two Topsail Vessels coming in I Imagine they are on their return—There is no reinforcement as yet arriv’d at the Hook as I was inform’d but they are expected dayly—As to parties of Observation, alas! I have but thirty men insufficient to Guard our little post & am unable to detach a party on so dangerous a command, but oblig’d to expose my person every Day alone—By every appearance I am to expect a Vizit & will have the reputation of engaging them with 30 men only. I have made good Connexions and believe I shall be master of every Intelligence so as to communicate it speedily to your Excellency—rest assur’d I cannot be so wanting in respect to your Excellency & regard to my Honor, as not to be vigelant to the outmost. I am yr Excellency’s very humble Servt
          
            Rd Howell
          
          
          Note there are but 4 ships fallen down as yet & two transports, which appear to be watring the others.
          
        